The opinion of the Court was delivered by
Stroud, J.
In Evans and wife v. Knorr, 4 Rawle 66, it was ruled that a bequest in these words : “ I also give and bequeath unto the said George Knorr the sum of 1000 dollars in trust, for the use of her the said Ann Evans,” was not for the sole and separate use of Ann Evans, (who was a feme covert) but went to her husband. A decision, resting on the same principle, had been previously given in *54Torbert v. Twining, 1 Yeales 432, which was cited by Kennedy, J., in delivering the opinion of the court in Evans v. Knorr, with entire approbation. To these decisions of our own courts may be added Richards v. Richards, 9 Price 219.
In regard to the question of interest, it is plain that nothing on tins account could be claimed by the legatees until dividends should be received from the investment of the 4000 dollars in stock; and this investment was not to be made until they severally arrived at twenty years of age. In general, where a legacy is given by a parent to his child, although the legacy be not payable until a future period, yet if a minor, and no maintenance be provided for the child in the meanwhile, the child is entitled to interest from tire testator’s death. 2 Roper on Legacies 192 ; Magoffin v. Patton, 4 Rawle 119. But in the will before us, express provision is made for “the educating, clothing, supporting and bringing up” of all the children of the testator, by charging the expense of them upon the estate bequeathed to the testator’s widow, who is made an executrix of the will, as also a trustee for Charlotte and Mary, the daughters.
Judgment for the plaintiff.